Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                     Scott S. Harris
                                                                     Clerk of the Court
                                                                     (202)479-3011
                                   September 3, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station                                             RECEIVED
Austin, TX 78711                                          ,QQUflT OF CWMINtf APPEALS

        Re:   Albin Adalin Zelaya-Zelaya
              v. Texas
                                                              4MAG08ta.Cteri<
              No. 15-5945
              (Your No. WR-81,318-02)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
August 28, 2015 and placed on the docket September 3, 2015 as No. 15-5945.




                                           Sincerely,

                                           Scott S. Harjris, Clerk

                                           by

                                           Erik FossJm
                                           Case Analyst